ROTHENBERG, Judge.
The Appellant, who also has filed a separate appeal from the denial of a rule 3.850 motion for post-conviction relief, appeals herein, from an order denying his motion for appointment of counsel to represent him in his post-conviction proceedings. As the trial court’s order denying the appointment of appellate counsel is not appealable under rule 9.140, see Thurston v. State, 812 So.2d 516 (Fla. 4th DCA 2002), we dismiss the instant appeal without prejudice. The defendant may raise the issue in his appeal from the denial of his rule 3.850 motion. See id.
Appeal dismissed.